DETAILED ACTION
1.      Claims 1 - 20 of U.S. Application No. 16339412 filed on 04/04/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
1 - The drawings are objected to under 37 CFR 1.83(a) because they fail to show the associations of the wires in the stator windings as described in the specification (for example last paragraph of page 19 bridging page 20 of the filed specifications in 04/04/2019). In particular, Fig. 7, is supposed to show the associations of the wires in the stator windings, but Fig. 7 is of a very low quality that is not readable. A clear (black and white is clearer than gray scale copy), readable substitute fig. 7 is essential for the understanding of the claimed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 

2 - The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “such that the wire (22), in the region of the limbs (28, 30) which follows the winding overhang (32, 34), lies at least in front of the at least one wire (22) which first follows in front of the winding overhang (32, 34), from the limbs (28, 30) is greater than the distance of the plane of the other winding overhang tips (32, 34) from the limbs (28, 30).” As in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
1- Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

2- The disclosure is objected to because of the following informalities:
Page 12, line 24 reads “overhangs 3, 34” should read, “overhangs 32, 34”.
Page 15, line 26 reads “The in each case…” should read, “In each case…”
Page 19, line 12 reads “…wires 2…” should read, “…wires 22…”
Page 20, line 12 reads “…limbs 28, 309…” should read, “…limbs 28, 30…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites in line 2, “…stators (10) or rotors of electrical machines…” it is not clear if the claimed stator(s) or rotor(s) is/are a single unit as described in the specifications and the drawings or multiple units of rotors and stators. It seems like, as the claims are written in narrative form, the preamble is saying that the claimed winding is one those used generally in stators and rotors, but however, in claim 14, a single unit stator is being introduced, creating doubts if what is being claimed in claim 1 is single or multiple units. For examination purposes, the words stators, rotors, electrical machines will be treated as a single unit in conformance with the disclosure.


    PNG
    media_image1.png
    267
    757
    media_image1.png
    Greyscale

It is not clear how the winding overhang protrude beyond the winding overhang? i.e. the overhang protrude beyond itself?
First, there is two winding overhangs underlined above. It seems that the later overhang is a result on a typographical error. It either meant limbs (28, 30) or overhangs (32, 34). For examination purposes, the Examiner will assume, the latter, i.e. overhangs (32, 34).
Further the usage of “follows” and “in front of” in the last two lines of claim 1 are adding to the ambiguity of the claim. It seem that both are trying to describe the locational relationship between two different wires (22), but when describing a locational relationship between two different elements, a reference must be set. For example, what is the front direction and what is back direction? Is it the circumferential direction? The axial direction?
For examination purpose, the limitation in question will interpreted as “characterized in that, in a circumferential direction of the stator (L), a first winding overhang (32, 34) of a first wire (22) protrudes axially beyond a second winding overhang (32, 34) of a second wire (22), the first and the second wires (22) are 
Claims 2-20 are rejected for depending on claim 1.
Claims 1 – 6, 9, 17 – 19 are also rejected for using the ambiguous expressions “in front of” and “follows”, thus the above discussion applies.
Similarly, claims 7 – 9, 12, 16, 20 uses the language “in each case”. It is not known what cases are being claimed. It seems like it is just idiomatic language to mean for example, anyway. Such language renders the claims unclear and should not be in a legal language of a patent claim.
Regarding claim 5: one of the many issues in claim 5 is the limitation at the end of the claim, “such that the wire (22), in the region of the limbs (28, 30) which follows the winding overhang (32, 34), lies at least in front of the at least one wire (22) which first follows in front of the winding overhang (32, 34), from the limbs (28, 30) is greater than the distance of the plane of the other winding overhang tips (32, 34) from the limbs (28, 30).” Not clear how the wire (22) is greater than the distance. The Examiner guesses that the claimed distance is the distance between the portion 48 and the overhang tips axially below 48 (see fig. 5). But what aspect of the wire is greater than that distance? The length, the thickness?
For examination purposes, the limitations in question will be interpreted as the distance between the “wires in the lots are greater than the distance between the overhang wires. 
Antecedent basis: claims 2 – 20 are replete with antecedent basis issues. For example:
Regarding claim 2: the claim reintroduces the one wire (22) and the at least one wire (22) that probably the same as the wires introduced in claim 1.  For examination purposes, the one wire (22) and the at least one wire (22) will be considered as the same the ones introduced in claim 1.
Regarding claims 3 - 4: the claim reintroduces the wire (22) which is not clear if it is the one wire (22) or the at least one wire (22) or a different wire. The applicant is to clarify.
Regarding claim 9: the claim introduces new element, “the rear wire” it is not understood from the claim, which wire is the rear wire? Also the claim introduces “the rear” in the longitudinal direction. It is not known which direction is the rear direction, and which direction is the opposite direction. Also the claim introduces wire group (D), and wire assembly (D), are they the same element, or two different element. For examination, the Examiner interpreter the group and the assembly are the same. Also, the naming of group (D) contradicts with claim 8 that introduces group (G). Are all the same or different?
Also claim 9 is rejected for being indefinite for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) with the transition phrase “in particular” in between, that may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Regarding claim 13: the claim recites, “In each of the ends”. The “ends” have no antecedent basis and it is not clear what the claimed ends are? For examination purposes, the ends will be interpreted as the coil ends
Regarding claim 14: the claim introduces “a stator” it is not clear if the newly introduced stator is the same or different from the one(s) in claim 1. For examination purposes, the stators in claims 1, and 14 will be considered the same.
Regarding claim 16: the claim introduces “the number of sections” which has no antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US 20150076953; Hereinafter, “Tamura”).
Regarding claim 1 (as best understood): Tamura discloses a coil winding (40) for insertion into radially open slots (31) of stators (20) or rotors of electrical machines (title), wherein the coil winding (40) consists of a number of wires (50) which are braided (understood as intertwined; seen in fig. 3 of Tamura) with one another and are bent several times (see the coil end portion 41 in fig. 2 and the schematics of fig. 7) in opposite directions (to form the u shaped conductor 50) such that limbs (51), which lie 

    PNG
    media_image2.png
    675
    896
    media_image2.png
    Greyscale

Regarding claim 2/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that each wire (50) has at least one winding overhang (overhang 1 in the annotated fig. 3 above) which protrudes transversely (in the axial direction) in relation to the longitudinal direction (the circumferential direction) beyond the winding overhang (overhang 2 in the annotated fig.3 above) of at least one wire (50) which follows (understood to be “adjacent to”) in the longitudinal direction (the circumferential direction; as seen in the annotated fig. 3 above, the first and the second wires are disposed in two immediately adjacent slot in the circumferential direction of the stator) such that the wire (50), in the region of the limbs (the straight portion 51 of the wire 50 that are arranged in the slot 31) which follows (adjacent to) the winding overhang (52 and 54 portion of wire 50), lies at least in front of (understood to be as circumferentially next to each other) the at least one wire (wire 2 in the annotated fig. 3 above) which first follows in front of the winding overhang (41).
Regarding claim 3/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the winding overhangs (the overhang 1 in annotated fig. 3 as discussed in claim 1), which protrude transversely (i.e. in the axial direction of the stator) in relation to the longitudinal direction (the circumferential direction of the stator) beyond the winding overhang (the overhang 2 in annotated fig. 3 as discussed in claim 1) of at least one wire (wire 2) which follows (i.e. next to in the circumferential direction) in the longitudinal direction (circumferential direction) such that the wire (“the wire” is interpreted as the wires forming the winding, not “the one wire” or the “at least one wire” previously introduced), in the region of the limbs (portions 51 of the wire 50) which follows the winding overhang (portion 51 is adjacent to/next to the overhang or along the coil winding (40).
Regarding claim 4/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the winding overhangs (the overhang 1), which protrude transversely (axially) in relation to the longitudinal direction (the circumferential direction of the stator) beyond the winding overhang (the overhang 2 in the annotated fig. 3 as discussed in claim 1) of at least one wire (the first wire) which follows (circumferentially adjacent) in the longitudinal direction such that the wire (50; it seems like in this location, “the wire” is probably meant to be the second wire or “the at least one wire” introduced in claim 1), in the region of the limbs (portion 5 of wire 51) which follows the winding overhang (understood as axially next to), lies at least in front of the at least one wire (the wire 1) which first follows in front of (circumferentially next to) the winding overhang (the first overhang), have a connecting section (the annotated fig. 3 below) which extends substantially in the longitudinal direction (extends circumferentially as seen in annotated fig. 3 below) and/or is arranged parallel in relation to the longitudinal direction (L), wherein the connecting sections (48) lie, in particular, in a plane which is arranged parallel in relation to the longitudinal direction (L).

    PNG
    media_image3.png
    602
    1156
    media_image3.png
    Greyscale

Regarding claim 5/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the winding overhang tips (overhang 1 in annotated fig. 3 below) of the winding overhangs (41), which protrude transversely (axially from the core 30) in relation to the longitudinal direction (the circumference of stator 20) beyond the winding overhang (overhang 2) of at least one wire (wire 2) which follows in the longitudinal direction (the circumferential direction of stator 20) such that the wire (wire 1), in the region of the limbs (portions 51 of wire 50 disposed in slots 31) which follows (next to/adjacent to) the winding overhang (41), lies at least in front of the at least one wire (wire 2 in adjacent slot 31 to wire 1) which first follows in front of the winding overhang (understood to be overhang 2), lie in a plane (“plane” in annotated fig. 3 below) which is arranged parallel in relation to the longitudinal direction (the circumference of stator 20), and that the other winding overhangs (I guess overhang 2?) are located in a plane (plane 2 in annotated fig. 3 below) which is at a distance (axial distance) from said plane, wherein the distance of the plane of the winding overhang tips (the upper surface of overhangs 1, and 2) of the winding overhangs (overhangs 1, 

    PNG
    media_image4.png
    675
    896
    media_image4.png
    Greyscale

Regarding claim 6/4/1 (as best understood): Tamura disclose the limitations of claim 4 and further discloses that the wires (50) have a plurality of sections (51, 52, 53, 54 as seen in fig. 4) each comprising a downwardly directed limb (one of the straight portions 50), a lower winding overhang (42 in Tamura; assuming the word lower is taken with respect with the for example fig. 1 of the disclosure), an upwardly directed 
Regarding claim 7/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that in each case in a direction (radial direction) perpendicular in relation to the longitudinal direction (the circumferential direction) and perpendicular in relation to the direction of extent of the limbs (the axial direction), an upwardly directed limb (one of the straight portions 51) of a wire (wire 1) overlaps (in the radial direction for example in slot 22 as indicated in annotated fig. 7B below) a downwardly directed limb (51) of a second wire (wire 2).

    PNG
    media_image5.png
    652
    1008
    media_image5.png
    Greyscale

Regarding claim 8/7/1 (as best understood): Tamura disclose the limitations of claim 7 and further discloses that the wires (50) are split into a first and a second group (at least two groups are seen below, each contain 2 slots and 3 phases), wherein the wires (50) of one group (group 1 or group 2) are arranged immediately adjacent at least in the region of the limbs (51) and one behind the other in the longitudinal direction (fig. 7B) of the coil winding (40), wherein in each case an upwardly directed limb (28) of a wire (22) of the first group (G) overlaps a downwardly directed limb (30) of a wire (22) of the second group (G).
Regarding claim 9/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the wires (50) are subdivided into wire groups (groups 1, and 2 in the annotated fig. 3 above), wherein the wires (50) of one wire group (group 1 or 2) are arranged immediately adjacent at least in the region of the limbs (51) and one behind the other (understood as next to each other) in a longitudinal direction (the circumferential direction, or right and left in fig. 7B) of the coil winding (40), and in that the winding overhangs (portion 52, and 54) of the wire (50) of a wire group (group 1 or group 2 seen in annotated fig. 7B above) that is respectively at the rear in the longitudinal direction (the left side of fig. 7B is taken as a rear side) in a region of a limb (51) protrude transversely in relation to the longitudinal direction beyond the winding overhangs (41) of the other wires (50) of the wire assembly (Group 1 or 2), and in that the rear wire (22) in each case has a connecting section (best seen in fig. 2-3 and discussed in claim 4 above) which is arranged parallel in relation to the longitudinal direction (see annotated fig. 3 in claim 4 discussion) and connects the winding overhang sections (52, 54), wherein the connecting section is arranged such that the rear wire 
Regarding claim 10/9/1 (as best understood): Tamura disclose the limitations of claim 9 and further discloses that the wire groups (groups 1, and 2) each have at least two wires (50; plenty of wires 50 forming the groups 1, 2 seen in annotated fig. 7B in claim 7 discussion).
Regarding claim 11/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the number of wires (50) is a multiple of the wire groups (1, and 2; since the number of wires 50 is a way larger than the number of groups) and/or of the number of wires of the individual wire groups.
Regarding claim 12/9/1 (as best understood): Tamura disclose the limitations of claim 9 and further discloses that the groups (group 1, and group 2) each have at least two wire groups (groups U, V, and W), wherein a corresponding wire group (U, V, or W) of the second group (group 1 or group 2) is in each case associated with each wire group (D) of the first group (group 1 or group 2), wherein in each case an upwardly directed limb (51) of a wire (wire A; annotated fig. 7B below) of a wire group (W) of the first group (group 1) overlaps a downwardly directed limb (51) of a wire (wire 2) of the corresponding wire group (W) of the second group (group 2).

    PNG
    media_image6.png
    751
    1135
    media_image6.png
    Greyscale

Regarding claim 13/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the wires (50) have a connection section (Uin, Uout, Vin, Vout, Win, and Wout as seen in fig. 7A) at each of the ends (one end of wire 50), wherein the connection sections project on the side of the upper winding overhangs (41).
Regarding claim 14/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that a stator (20) or rotor for an electrical machine (title), wherein the stator (20) or the rotor has radially open slots (31), characterized in that a coil winding (40) is provided, wherein the limbs (51) of the wires (50) are arranged in the slots (31; fig. 3-5).
Regarding claim 15/14/1 (as best understood): Tamura disclose the limitations of claim 14 and further discloses that the number of slots (31) corresponds to a multiple of the number of wires (50) of the coil winding (40; since the wires 50 occupy all the layers of all the slots as seen in fig. 7).
Regarding claim 16/14/1 (as best understood): Tamura disclose the limitations of claim 1 and further discloses that the number of sections comprising in each case a downwardly directed limb (51), a lower winding overhang (42), an upwardly directed limb (51) and an upper winding overhang (41) for each wire (50) is selected such that at least one downwardly directed limb (51) of a wire (50) and one upwardly directed limb (51) of a second wire (50) are arranged in each slot (16).

    PNG
    media_image7.png
    695
    1208
    media_image7.png
    Greyscale

Regarding claim 17/2/1 (as best understood): Tamura disclose the limitations of claim 2 and further discloses that the winding overhangs (the overhang 1 in annotated fig. 3 as discussed in claim 1), which protrude transversely (i.e. in the axial direction of the stator) in relation to the longitudinal direction (the circumferential direction of the stator) beyond the winding overhang (the overhang 2 in annotated fig. 3 as discussed in claim 1) of at least one wire (wire 2) which follows (i.e. next to in the circumferential direction) in the longitudinal direction (circumferential direction) such that the wire (“the wire” is interpreted as the wires forming the winding, not “the one wire” or or along the coil winding (40).
Regarding claim 18/2/1 (as best understood): Tamura disclose the limitations of claim 2 and further discloses that the winding overhangs (the overhang 1), which protrude transversely (axially) in relation to the longitudinal direction (the circumferential direction of the stator) beyond the winding overhang (the overhang 2 in the annotated fig. 3 as discussed in claim 1) of at least one wire (the first wire) which follows (circumferentially adjacent) in the longitudinal direction such that the wire (50; it seems like in this location, “the wire” is probably meant to be the second wire or “the at least one wire” introduced in claim 1), in the region of the limbs (portion 5 of wire 51) which follows the winding overhang (understood as axially next to), lies at least in front of the at least one wire (the wire 1) which first follows in front of (circumferentially next to) the winding overhang (the first overhang), have a connecting section (the annotated fig. 3 below) which extends substantially in the longitudinal direction (extends circumferentially as seen in annotated fig. 3 below) and/or is arranged parallel in relation 

    PNG
    media_image3.png
    602
    1156
    media_image3.png
    Greyscale

Regarding claim 19/5/1 (as best understood): Tamura disclose the limitations of claim 5 and further discloses that the wires (50) have a plurality of sections (51, 52, 53, 54 as seen in fig. 4) each comprising a downwardly directed limb (one of the straight portions 50), a lower winding overhang (42 in Tamura; assuming the word lower is taken with respect with the for example fig. 1 of the disclosure), an upwardly directed limb (the other straight portion of the two straight portions 51) and an upper winding overhang (41), and in that the winding overhang tips (53) of the winding overhangs (overhang 1), which protrude transversely (axially) in relation to the longitudinal direction beyond the winding overhang (overhang 2) of at least one wire (wire 2) which follows in the longitudinal direction such that the wire (wire 1), in the region of the limbs (51) which follows the winding overhang (41), lies at least in front of the at least one wire (wire 2) which first follows in front of the winding overhang (overhang 1), are each provided on the lower winding overhangs (42) or the upper winding overhangs (41) of the wires (51).
Regarding claim 20/15/14/1 (as best understood): Tamura disclose the limitations of claim 15 and further discloses that the number of sections comprising in each case a downwardly directed limb (51), a lower winding overhang (42), an upwardly directed limb (51) and an upper winding overhang (41) for each wire (50) is selected such that at least one downwardly directed limb (51) of a wire (50) and one upwardly directed limb (51) of a second wire (50) are arranged in each slot (16).

    PNG
    media_image7.png
    695
    1208
    media_image7.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/Examiner, Art Unit 2832